The writ brings up for review the reduction by the State Board of Tax Appeals of a tax assessment for 1939, upon an apartment house situate at 101 Terrace avenue in the borough of Hasbrouck Heights. The taxing district assessed the property at $88,100; land $3,100 and building $85,000. The county board reduced the value of the building to $75,000. The owner and the municipality appealing, the assessment upon the building was reduced by the state board to $70,000. The evidence is not persuasive that the state board erred. Tennant v. Jersey City, 122 N.J.L. 174;Skouras Theatres Corp. v. State Board of Tax Appeals, 123Id. 52.
The apartment house was built between 1928 and 1931. It contains forty-eight three-room apartments; two automatic Watson elevators and seven dumbwaiters; the usual plumbing and heating plant, together with central refrigeration. The cost was undoubtedly far beyond the assessment. The construction, however, was not good. The net rentals were less *Page 618 
than $4,000 a year. Income is not the sole criterion of the value of an apartment house, but it is some evidence of true value. In arriving at true value, the state board had proof as to cubic content, cost of construction and obsolence. It also had proof of rental value. In arriving at the true value of the property it appears to have considered all the factors offered in evidence. We cannot find that it erred.
The writ will be dismissed, with costs.